Exhibit 10(c)

BRINKER INTERNATIONAL, INC.
STOCK OPTION AND INCENTIVE PLAN

SECTION 1

GENERAL

1.1   Purpose.  The Brinker International, Inc. Stock Option and Incentive Plan
(the "Plan") has been established by Brinker International, Inc. (the "Company")
(i) to attract and retain persons eligible to participate in the Plan; (ii)
motivate Participants, by means of appropriate incentives, to achieve long-range
goals; (iii) provide incentive compensation opportunities that are competitive
with those of other similar companies; and (iv) further align Participants'
interests with those of the Company's other shareholders through compensation
that is based on the Company's common stock; and thereby promote the long-term
financial interest of the Company and the Related Companies, including the
growth in value of the Company's equity and enhancement of long-term shareholder
return.

1.2   Participation.  Subject to the terms and conditions of the Plan, the
Committee shall determine and designate, from time to time, from among the
Eligible Employees, those persons who will be granted one or more Awards under
the Plan, and thereby become "Participants" in the Plan. In the discretion of
the Committee, a Participant may be granted any Award permitted under the
provisions of the Plan, and more than one Award may be granted to a Participant.
Awards may be granted as alternatives to or replacement of awards outstanding
under the Plan, or any other plan or arrangement of the Company or a Related
Company (including a plan or arrangement of a business or entity, all or a
portion of which is acquired by the Company or a Related Company).

1.3  Operation, Administration and Definitions.  The operation and
administration of the Plan, including the Awards made under the Plan, shall be
subject to the provisions of Section 4 (relating to operation and
administration). Capitalized terms in the Plan shall be defined as set forth in
the Plan (including the definition provisions of Section 7 of the Plan).

SECTION 2

OPTIONS AND SARS

2.1  Definitions.

> (a)           The grant of an "Option" entitles the Participant to purchase
> shares of Stock at an Exercise Price established by the Committee. Options
> granted under this Section 2 may be either Incentive Stock Options or
> Non-Qualified Stock Options, as determined in the discretion of the Committee.
> An "Incentive Stock Option" is an Option that is intended to satisfy the
> requirements applicable to an "incentive stock option" described in section
> 422(b) of the Code. A "Non-Qualified Option" is an Option that is not intended
> to be an incentive stock option" as that term is described in section 422(b)
> of the Code.
> 
> (b)           A stock appreciation right (an "SAR") entitles the Participant
> to receive, in cash or Stock (as determined in accordance with subsection
> 2.5), value equal to all or a portion of the excess of: (a) the Fair Market
> Value of a specified number of shares of Stock at the time of exercise; over
> (b) an Exercise Price established by the Committee.

--------------------------------------------------------------------------------



2.2           Exercise Price.  The "Exercise Price" of each Option and SAR
granted under this Section 2 shall be established by the Committee or shall be
determined by a method established by the Committee at the time the Option or
SAR is granted, except that the Exercise Price shall not be less than 100% of
the Fair Market Value of a share of Stock as of the Pricing Date. For purposes
of the preceding sentence, the "Pricing Date" shall be the date on which the
Option or SAR is granted, except that the Committee may provide that: (i) the
Pricing Date is the date on which the recipient is hired or promoted (or similar
event), if the grant of the Option or SAR occurs not more than 90 days after the
date of such hiring, promotion or other event; and (ii) if an Option or SAR is
granted in tandem with, or in substitution for, an outstanding Award, the
Pricing Date is the date of grant of such outstanding Award.

2.3           Exercise.  An Option and an SAR shall be exercisable in accordance
with such terms and conditions and during such periods as may be established by
the Committee.

2.4           Payment of Option Exercise Price.  The payment of the Exercise
Price of an Option granted under this Section 2 shall be subject to the
following:

> (a)           Subject to the following provisions of this subsection 2.4, the
> full Exercise Price for shares of Stock purchased upon the exercise of any
> Option shall be paid at the time of such exercise (except that, in the case of
> an exercise arrangement approved by the Committee and described in paragraph
> 2.4(c), payment may be made as soon as practicable after the exercise).
> 
> (b)           The Exercise Price shall be payable in cash or by tendering
> shares of Stock (by either actual delivery of shares or by attestation, with
> such shares valued at Fair Market Value as of the day of exercise), or in any
> combination thereof, as determined by the Committee.
> 
> (c)           The Committee may permit a Participant to elect to pay the
> Exercise Price upon the exercise of an Option by authorizing a third party to
> sell shares of Stock (or a sufficient portion of the shares) acquired upon
> exercise of the Option and remit to the Company a sufficient portion of the
> sale proceeds to pay the entire Exercise Price and any tax withholding
> resulting from such exercise.

2.5           Settlement of Award.  Distribution following exercise of an Option
or SAR, and shares of Stock distributed pursuant to such exercise, shall be
subject to such conditions, restrictions and contingencies as the Committee may
establish. Settlement of SARs may be made in shares of Stock (valued at their
Fair Market Value at the time of exercise), in cash, or in a combination
thereof, as determined in the discretion of the Committee. The Committee, in its
discretion, may impose such conditions, restrictions and contingencies with
respect to shares of Stock acquired pursuant to the exercise of an Option or an
SAR as the Committee determines to be desirable.

SECTION 3

OTHER STOCK AWARDS

3.1           Definition.  A Stock Award is a grant of shares of Stock or of a
right to receive shares of Stock (or their cash equivalent or a combination of
both) in the future.

3.2           Restrictions on Stock Awards.  Each Stock Award shall be subject
to such conditions, restrictions and contingencies as the Committee shall
determine. These may include continuous service and/or the achievement of
Performance Measures.  The Committee may designate a single goal criterion or
multiple goal criteria for performance measurement purposes, with the
measurement based on absolute Company or business unit performance and/or on
performance as compared with that of other publicly traded companies. If the
right to become vested in a Stock Award granted under this Section 3 is
conditioned on the completion of a specified period of service with the Company
and the Related Companies, without achievement of Performance Measures or other
objectives being required as a condition of vesting, then the required period of
service for vesting shall be not less than three years (subject to acceleration
of vesting, to the extent permitted by the Committee, in the event of the
Participant's death, disability, change in control or involuntary termination).

--------------------------------------------------------------------------------



SECTION 4

OPERATION AND ADMINISTRATION

4.1           Effective Date.  The Plan shall be effective as of September 3,
1998 (the "Effective Date"), shall be unlimited in duration and, in the event of
Plan termination, shall remain in effect as long as any Awards under it are
outstanding.

4.2           Shares Subject to Plan.

> (a)           (i)            Subject to the following provisions of this
> subsection 4.2, the maximum number shares of Stock that may be delivered to
> Participants and their beneficiaries under the Plan shall be equal to the sum
> of: (I) 13,500,000 shares of Stock and (II) any shares of Stock that are
> represented by awards granted under any prior plan of the Company in which
> employees are eligible to participate (the "Prior Plans"), which are
> forfeited, expire or are canceled without delivery of shares of Stock or which
> result in the forfeiture of shares of Stock back to the Company.
> 
> > (ii)           Any shares of Stock granted under the Plan that are forfeited
> > because of the failure to meet an Award contingency or condition shall again
> > be available for delivery pursuant to new Awards granted under the Plan. To
> > the extent any shares of Stock covered by an Award are not delivered to a
> > Participant or beneficiary because the Award is forfeited or canceled, or
> > the shares of Stock are not delivered because the Award is settled in cash,
> > such shares shall not be deemed to have been delivered for purposes of
> > determining the maximum number of shares of Stock available for delivery
> > under the Plan.
> > 
> > (iii)          If the Exercise Price of any stock option granted under the
> > Plan or any Prior Plan is satisfied by tendering shares of Stock to the
> > Company (by either actual delivery or by attestation), only the number of
> > shares of Stock issued net of the shares of Stock tendered shall be deemed
> > delivered for purposes of determining the maximum number of shares of Stock
> > available for delivery under the Plan.
> > 
> > (iv)          Shares of Stock delivered under the Plan in settlement,
> > assumption or substitution of outstanding awards (or obligations to grant
> > future awards) under the plans or arrangements of another entity shall not
> > reduce the maximum number of shares of Stock available for delivery under
> > the Plan, to the extent that such settlement, assumption or substitution as
> > a result of the Company or a Related Company acquiring another entity (or an
> > interest in another entity).
> 
> (b)           Subject to paragraph 4.2(c), the following additional maximums
> are imposed under the Plan.
> 
> > (i)            The maximum number of shares of Stock that may be issued by
> > Options intended to be Incentive Stock Options shall be 13,500,000 shares.
> > 
> > (ii)           The maximum number of shares of Stock that may be issued in
> > conjunction with Awards granted pursuant to Section 3 (relating to Stock
> > Awards) shall equal the sum of: (I) 500,000 shares and (II) any shares
> > issued in conjunction with Stock Awards during the time period commencing on
> > the Effective Date and ending on November 13, 2002.
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> > (iii)          The maximum number of shares that may be covered by Awards
> > granted to any one individual pursuant to Section 2 (relating to Options and
> > SARs) shall be 500,000 shares during any fiscal year.
> > 
> > (iv)          The maximum payment that can be made for awards granted to any
> > one individual pursuant to Section 3 (relating to Stock Awards) shall be
> > $1,000,000 for any single or combined performance goals established for any
> > fiscal year. If an Award granted under Section 3 is, at the time of grant,
> > denominated in shares, the value of the shares of Stock for determining this
> > maximum individual payment amount will be the Fair Market Value of a share
> > of Stock on the first day of the applicable performance period.
> 
> (c)           Subject to the provisions of Section 6 hereof, in the event of a
> corporate transaction involving the Company (including, without limitation,
> any stock dividend, stock split, extraordinary cash dividend,
> recapitalization, reorganization, merger, consolidation, split-up, spin-off,
> combination or exchange of shares), the Committee may adjust Awards to
> preserve the benefits or potential benefits of the Awards. Action by the
> Committee may include adjustment of: (i) the number and kind of shares which
> may be delivered under the Plan; (ii) the number and kind of shares subject to
> outstanding Awards; and (iii) the Exercise Price of outstanding Options and
> SARs as well as any other adjustments that the Committee determines to be
> equitable.

4.3           Limit on Distribution.  Distribution of shares of Stock or other
amounts under the Plan shall be subject to the following:

> (a)           Notwithstanding any other provision of the Plan, the Company
> shall have no liability to deliver any shares of Stock under the Plan or make
> any other distribution of benefits under the Plan unless such delivery or
> distribution would comply with all applicable laws (including, without
> limitation, the requirements of the Securities Act of 1933), and the
> applicable requirements of any securities exchange or similar entity.
> 
> (b)           To the extent that the Plan provides for issuance of stock
> certificates to reflect the issuance of shares of Stock, the issuance may be
> effected on a noncertificated basis, to the extent not prohibited by
> applicable law or the applicable rules of any stock exchange.

4.4           Tax Withholding.  Whenever the Company proposes or is required to
distribute Stock under the Plan, the Company may require the recipient to remit
to the Company an amount sufficient to satisfy any Federal, state and local tax
withholding requirements prior to the delivery of any certificate for such
shares or, in the discretion of the Committee, the Company may withhold from the
shares to be delivered shares sufficient to satisfy all or a portion of such tax
withholding requirements. Whenever under the Plan payments are to be made in
cash, such payments may be net of an amount sufficient to satisfy any Federal,
state and local tax withholding requirements.

4.5           Payment Shares.  Subject to the overall limitation on the number
of shares of Stock that may be delivered under the Plan, the Committee may use
available shares of Stock as the form of payment for compensation, grants or
rights earned or due under any other compensation plans or arrangements of the
Company or a Related Company, including the plans and arrangements of the
Company or a Related Company acquiring another entity (or an interest in another
entity).

--------------------------------------------------------------------------------



4.6           Dividends and Dividend Equivalents.  An Award may provide the
Participant with the right to receive dividends or dividend equivalent payments
with respect to Stock which may be either paid currently or credited to an
account for the Participant, and may be settled in cash or Stock as determined
by the Committee. Any such settlements, and any such crediting of dividends or
dividend equivalents or reinvestment in shares of Stock, may be subject to such
conditions, restrictions and contingencies as the Committee shall establish,
including the reinvestment of such credited amounts in Stock equivalents.

4.7           Payments.  Awards may be settled through cash payments, the
delivery of shares of Stock, the granting of replacement Awards, or combination
thereof as the Committee shall determine. Any Award settlement, including
payment deferrals, may be subject to such conditions, restrictions and
contingencies as the Committee shall determine. The Committee may permit or
require the deferral of any Award payment, subject to such rules and procedures
as it may establish, which may include provisions for the payment or crediting
of interest, or dividend equivalents, including converting such credits into
deferred Stock equivalents.

4.8           Transferability.  Except as otherwise provided by the Committee,
Awards under the Plan are not transferable except as designated by the
Participant by will or by the laws of descent and distribution.  Notwithstanding
the foregoing, Options may be assigned or transferred by the Participant (a) to
immediate family members of the Participant or (b) to a trust in which the
Participant or such family members have more than 50% of the beneficial
interests, a foundation in which the Participant or such family members control
the management of the foundation's assets, or any other entity in which the
Participant or such family members own more than 50% of the voting interests.

4.9           Form and Time of Elections.  Unless otherwise specified herein,
each election required or permitted to be made by any Participant or other
person entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be in writing filed with the Committee at such times,
in such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Committee shall require.

4.10         Agreement With Company. At the time of an Award to a Participant
under the Plan, the Committee may require a Participant to enter into an
agreement with the Company (the "Agreement") in a form specified by the
Committee, agreeing to the terms and conditions of the Plan and to such
additional terms and conditions, not inconsistent with the Plan, as the
Committee may, in its sole discretion, prescribe.

4.11         Limitation of Implied Rights.

> (a)           Neither a Participant nor any other person shall, by reason of
> the Plan, acquire any right in or title to any assets, funds or property of
> the Company or any Related Company whatsoever, including, without limitation,
> any specific funds, assets, or other property which the Company or any Related
> Company, in their sole discretion, may set aside in anticipation of a
> liability under the Plan. A Participant shall have only a contractual right to
> the stock or amounts, if any, payable under the Plan, unsecured by any assets
> of the Company or any Related Company. Nothing contained in the Plan shall
> constitute a guarantee that the assets of such companies shall be sufficient
> to pay any benefits to any person.
> 
> (b)           The Plan does not constitute a contract of employment, and
> selection as a Participant will not give any employee the right to be retained
> in the employ of the Company or any Related Company, nor any right or claim to
> any benefit under the Plan, unless such right or claim has specifically
> accrued under the terms of the Plan. Except as otherwise provided in the Plan,
> no Award under the Plan shall confer upon the holder thereof any right as a
> shareholder of the Company prior to the date on which the individual fulfills
> all conditions for receipt of such rights.

--------------------------------------------------------------------------------



4.12         Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

4.13         Action by Company or Related Company.  Any action required or
permitted to be taken by the Company or any Related Company shall be by
resolution of its board of directors, or by action of one or more members of the
board (including a committee of the board) who are duly authorized to act for
the board, or (except to the extent prohibited by applicable law or applicable
rules of any stock exchange) by a duly authorized officer of the company.

4.14         Gender and Number.  Where the context admits, words in any gender
shall include any other gender, words in the singular shall include the plural
and the plural shall include the singular.

SECTION 5

COMMITTEE

5.1           Administration.  The authority to control and manage the operation
and administration of the Plan shall be vested in the Compensation Committee
(the "Committee") in accordance with this Section 5.  The Committee shall be
selected by the Board and shall consist of two or more members of the Board.

5.2           Powers of Committee.  The authority to manage and control the
operation and administration of the Plan shall be vested in the Committee,
subject to the following:

> (a)           Subject to the provisions of the Plan, the Committee will have
> the authority and discretion to select from among the Eligible Employees those
> persons who shall receive Awards. to determine the time or times of receipt,
> to determine the types of Awards and the number of shares covered by the
> Awards, to establish the terms, conditions, performance criteria,
> restrictions, and other provisions of such Awards, and (subject to the
> restrictions imposed by Section 6) to cancel or suspend Awards. In making such
> Award determinations, the Committee may take into account the nature of
> services rendered by the individual, the individual's present and potential
> contribution to the Company's success and such other factors as the Committee
> deems relevant.
> 
> (b)           Subject to the provisions of the Plan, the Committee will have
> the authority and discretion to determine the extent to which Awards under the
> Plan will be structured to conform to the requirements applicable to
> performance-based compensation as described in Code section 162(m), and to
> take such action, establish such procedures, and impose such restrictions at
> the time such Awards are granted as the Committee determines to be necessary
> or appropriate to conform to such requirements.
> 
> (c)           Subject to the provisions of the Plan, the Committee will have
> the authority and discretion to establish terms and conditions of awards as
> the Committee determines to be necessary or appropriate to conform to
> applicable requirements or practices of jurisdictions outside of the United
> States.
> 
> (d)           The Committee will have the authority and discretion to
> interpret the Plan, to establish, amend, and rescind any rules and regulations
> relating to the Plan, to determine the terms and provisions of any agreements
> made pursuant to the Plan, and to make all other determinations that may be
> necessary or advisable for the administration of the Plan.
> 
> (e)           Any interpretation of the Plan by the Committee and any decision
> made by it under the Plan is final and binding.
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> (f)            Except as otherwise expressly provided in the Plan, where the
> Committee is authorized to make a determination with respect to any Award,
> such determination shall be made at the time the Award is made, except that
> the Committee may reserve the authority to have such determination made by the
> Committee in the future (but only if such reservation is made at the time the
> Award is granted and is expressly stated in the Agreement reflecting the
> Award).
> 
> (g)           In controlling and managing the operation and administration of
> the Plan, the Committee shall act by a majority of its then members, by
> meeting or by writing filed without a meeting. The Committee shall maintain
> and keep adequate records concerning the Plan and concerning its proceedings
> and acts in such form and detail as the Committee may decide.

5.3           Delegation by Committee.  Except to the extent prohibited by
applicable law or the applicable rules of a stock exchange and subject to the
prior approval of the Board, the Committee may allocate all or any portion of
its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it. Any such allocation or delegation may be revoked by the
Committee at any time.

5.4           Information to be Furnished to Committee.  The Company and Related
Companies shall furnish the Committee with such data and information as may be
required for it to discharge its duties. The records of the Company and Related
Companies as to an employee's or Participant's employment, termination of
employment, leave of absence, reemployment and compensation shall be conclusive
on all persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee considers desirable to carry out the terms
of the Plan.

SECTION 6

ACCELERATION OF EXERCISABILITY
AND VESTING UNDER CERTAIN CIRCUMSTANCES

 Notwithstanding any provision in this Plan to the contrary, with regard to any
Award of Options, SARs and Stock Awards to any Participant, unless the
particular grant agreement provides otherwise, all Awards will become
immediately exercisable and vested in full upon the occurrence, before the
expiration or termination of such Option, SARs and Stock Awards or forfeiture of
such Awards, of any of the events listed below:

> (a)           a sale, transfer or other conveyance of all or substantially all
> of the assets of the Company on a consolidated basis; or
> 
> (b)           the acquisition of beneficial ownership (as such term is defined
> in Rule 13d-3 promulgated under the Exchange Act) by any "person" (as such
> term is used in Sections 13(d) and 14(d) of the Exchange Act), other than the
> Company, directly or indirectly, of securities representing 50% or more of the
> total number of votes that may be cast for the election of directors of the
> Company; or
> 
> (c)           the commencement (within the meaning of Rule 14d-2 promulgated
> under the Exchange Act) of a "tender offer" for stock of the Company subject
> to Section 14(d)(2) of the Exchange Act; or
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> (d)           the failure at any annual or special meeting of the Company's
> stockholders following an "election contest" subject to Rule 14a-11
> promulgated under the Exchange Act, of any of the persons nominated by the
> Company in the proxy material mailed to stockholders by the management of the
> Company to win election to seats on the Board, excluding only those who die,
> retire voluntarily, are disabled or are otherwise disqualified in the interim
> between their nomination and the date of the meeting.

SECTION 7

AMENDMENT AND TERMINATION

The Committee may, at any time, amend or terminate the Plan, provided that,
subject to subsection 4.2 (relating to certain adjustments to shares) and
Section 6 hereof (relating to immediate vesting upon certain events), no
amendment or termination may, in the absence of written consent to the change by
the affected Participant (or, if the Participant is not then living, the
affected beneficiary), adversely affect the rights of any Participant or
beneficiary under any Award granted under the Plan prior to the date such
amendment is adopted by the Board.  Notwithstanding anything herein to the
contrary, no amendment to the Plan that would (a) materially increase the number
of shares available under the Plan (other than an increase solely to reflect a
reorganization, stock split, merger, spin-off or similar transaction), (b)
change the types of Awards available under the Plan, (c) materially expand the
class of persons eligible to receive Awards under or otherwise participate in
the Plan, (d) materially extend the term of the Plan, (e) materially change the
method of determining the strike price of options under the Plan, or (f) permit
repricing of an option, may be adopted without the approval of the Company's
stockholders.

SECTION 8

DEFINED TERMS

For purposes of the Plan, the terms listed below shall be defined as follows:

> (a)           Award.  The term "Award" shall mean any award or benefit granted
> to any Participant under the Plan, including, without limitation, the grant of
> Options, SARs, and Stock Awards.
> 
> (b)           Board.  The term "Board" shall mean the Board of Directors of
> the Company.
> 
> (c)           Code.  The term "Code" means the Internal Revenue Code of 1986,
> as amended. A reference to any provision of the Code shall include reference
> to any successor provision of the Code.
> 
> (d)           The term "Eligible Employee" shall mean any employee of the
> Company or a Related Company.
> 
> (e)           Fair Market Value.  For purposes of determining the "Fair Market
> Value" of a share of Stock, the following rules shall apply:
> 
> > (i)            If the Stock is at the time listed or admitted to trading on
> > any stock exchange, then the "Fair Market Value" shall be the mean between
> > the lowest and highest reported sale prices of the Stock on the date in
> > question on the principal exchange on which the Stock is then listed or
> > admitted to trading. If no reported sale of Stock takes place on the date in
> > question on the principal exchange, then the reported closing asked price of
> > the Stock on such date on the principal exchange shall be determinative of
> > "Fair Market Value."
> > 
> > --------------------------------------------------------------------------------
> > 
> > 
> > 
> > (ii)           If the Stock is not at the time listed or admitted to trading
> > on a stock exchange, the "Fair Market Value" shall be the mean between the
> > lowest reported bid price and highest reported asked price of the Stock on
> > the date in question in the over-the-counter market, as such prices are
> > reported in a publication of general circulation selected by the Committee
> > and regularly reporting the market price of Stock in such market.
> > 
> > (iii)          If the Stock is not listed or admitted to trading on any
> > stock exchange or traded in the over-the-counter market, the "Fair Market
> > Value" shall be as determined in good faith by the Committee.
> 
> (f)            Exchange Act.  The term "Exchange Act" means the Securities
> Exchange Act of 1934, as amended.
> 
> (g)           Related Companies.  The term "Related Company" means any company
> during any period in which it is a "parent company" (as that term is defined
> in Code section 424(e)) with respect to the Company, or a "subsidiary
> corporation" (as that term is defined in Code section 424(f)) with respect to
> the Company.
> 
> (h)           Stock.  The term "Stock" shall mean shares of common stock of
> the Company.